MANDATE
                 The Fourteenth Court of Appeals
                               NO. 14-14-00038-CV

Osama Abdullatif, Appellant              Appealed from the County Civil Court
                                         at Law No. 4 of Harris County. (Tr. Ct.
v.                                       No. 992,444-002). Opinion delivered
                                         by Justice Christopher.        Justices
Erpile, LLC       and   Ali    Choudhri,
Appellees                                Donovan and Wise also participating.


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

       Before our Court of Appeals on March 12, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
       This cause, an appeal from the judgment signed December 20, 2013 in favor
of appellees Erpile, LLC and Ali Choudhri, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REFORM the judgment of the court below to dismiss without prejudice (1) all of
intervenor Ali Choudhri’s claims; and (2) all of Osama Abdullatif’s claims, with
the single exception of Abdullatif’s request for a declaration that “Abdullatif is,
and has always been, the rightful owner of the membership interest in Erpile.”
       We order the judgment of the court below AFFIRMED except as modified
in this judgment.
       We order appellee Ali Choudhri to pay all costs incurred in this appeal.
       We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 26,
2015.




                                       2